Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 August 2021 has been entered.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-22 are rejected under 35 U.S.C. 102a1 as being anticipated by Walker et al.(2001/0258856), who shows a razor cartridge with all of the recited limitations, including;
an elongated housing (20) defining a central open area (center of figure 4), and, adjacent each short edge of the housing, a clip-receiving aperture (42) and a clip-receiving channel (40); 
a plurality of blades (28) disposed within the open area of the housing; 
a cap (26) extending along one edge of the housing; and 
a pair of clips (32), each clip having a first leg (52) and a second leg (50), the first leg extending through a corresponding clip-receiving aperture (42) and being bent against a lower surface of the housing (see figure 5), and the second leg wrapped around a corresponding channel support member (see marked figure below) of the housing and seated in a corresponding clip-receiving channel (40), 

    PNG
    media_image1.png
    782
    905
    media_image1.png
    Greyscale

wherein the channel support member is shaped to define an opening (see marked figure above) at at least one side of the housing, wherein the opening is spanned by a portion of the second leg (50) to define an elongated empty space (see marked figure above) within the opening which extends along a height of the channel support member, and 
wherein the elongated empty space is disposed adjacent to an end of the cap (cap is on left in figure 5).
With respect to claim 10, note the dotted C-shape in the marked figure 22 below.

    PNG
    media_image2.png
    631
    645
    media_image2.png
    Greyscale

	In regard to claims 11-13, note positioning elements and additional positioning elements in figure 4.
	As for claim 14 note the positioning of the open space in figure 4.
	With respect to claim 15, the clip receiving channel goes all the way thru the housing, so it is definitely recessed at least 0.05mm.
	In regard to claims 16-22, see the analysis above, and note that the channel support member’s claimed two surfaces in the marked figure 22 above.

5.	Claims 2-8 are allowed.

6.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724